—In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Lonschein, J.), entered October 7, 1991, which denied its motion to compel the infant plaintiff to submit to a vocational rehabilitation examination to be conducted by its physician pursuant to CPLR 3121 (a).
Ordered that the order is affirmed, with costs.
On its motion to compel a vocational rehabilitation examination of the infant plaintiff by its physician, the defendant presented no evidence regarding the specific nature and scope of the requested examination and failed to describe with specificity what such an examination would entail. Moreover, the defendant neither indicated the manner in which the requested examination would differ from the physical examination which the infant plaintiff had already undergone, nor explained why the information obtained from the prior examination and from other discovery would not be adequate for use by its physician. Under these circumstances, we discern no improvident exercise of discretion by the Supreme Court in denying the motion (see generally, Pallotta v West Bend Co., 166 AD2d 637; Luboff v Temple Israel, 109 AD2d 730; Korolyk v Blagman, 89 AD2d 578). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.